Citation Nr: 1421678	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a left upper extremity neurological disorder (claimed as left hand carpal tunnel syndrome).

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served in the Alabama Air National Guard and had active duty service from December 1990 to March 1991, from November 2001 to March 2002, and from January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file and a Veterans Benefits Management System (VBMS) file associated with the Veteran's claim.  A review of the documents in those files reveals that there are VA medical records dated from July 2010 to April 2013, as well as a VA examination dated April 2014.  The Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  The remaining documents are either duplicative or irrelevant to the issues on appeal.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran testified at his March 2014 hearing that he was treated by private physicians for his skin disorder, including Dr. T. Dr. I., and Dr. M (initials used to protect privacy).  However, those records have not been obtained and associated with the claims file.  

In addition, the Board finds that VA examinations and medical opinions are needed.   The Veteran's service treatment records show that, in July 2003, he reported injuring his back and left arm while taking down tents in Iraq.  He was assessed as having mild ulnar neuropathy as well as possible carpal tunnel syndrome.  Moreover, with regard to the claim for a skin disorder, his service treatment records note that the Veteran's eczema had worsened since July 2003.  He was provided VA examinations in April 2014, which diagnosed him with eczema and bilateral carpal tunnel syndrome, but the examiners did not provide an opinion regarding the etiology of those disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left upper extremity neurological disorder and a skin disorder, to include his private physicians, Dr. I., Dr. M., and Dr. T., who were identified during the March 2014 hearing.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records dated from June 2009 to the present.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any neurological disorder affecting his left upper extremity that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has claimed that he began having pain and numbness in his left upper extremity after taking down tents during his deployment in Iraq.  His service treatment records also note that report in July 2003.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses, such as neuropathy or carpal tunnel syndrome.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology or injury therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has claimed that he began experiencing a skin disorder in service and that he could not receive a small pox vaccination because of the disorder.  His service treatment records also note that his eczema had worsened since July 2003.  In addition, the Veteran's representative appears to allege that it could be due to an anthrax vaccination.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology therein and an anthrax vaccination.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



